Alvey, J.,
delivered the opinion of the Court.
This case is governed by the principles of the decision just rendered in the case of Jackson and Wife vs. Myers Brothers, ante p. 452. It is true, it is not made to appear in this case, as in the one just referred to, that, by the articles of association of the makers of the notes, special power and direction are given with reference to the form and character of the notes to be issu'ed ; but we think that can make no essential distinction in the cases. The form, objects and purposes of the notes in both cases are the' same ; and the emblem or representation of what is alleged to be the seal of the corporation is printed in one corner of the notes in question here, as in the case of Jackson vs. Myers; and - there is nothing on the face of the notes to indicate in the slightest manner that this type or emblem of the seal was intended to authenticate the notes, or to be any part of their execution. They are in form negotiable promissory notes, signed by the officers of the corporation, and it is conceded that they, and others of similar form and character, to a very large amount, have been used and regarded by the commercial community as negotiable notes,-subject to all the rules and -usages that apply to that class of commercial paper. And such being the general understanding in regard to them, it is but fair to presume that the makei’s designed them to be so used and regarded.
The other questions raised in the case are immaterial, as they all have reference to the question, whether the notes were sealed instruments or promissory notes. The instruction given by the Court to the jury was very much too strong in favor of the appellant; but of that he cannot complain.
*471(Decided 21st January, 1876.)
It follows that tbe judgment appealed from must be affrmed.

Judgment affirmed.